[

CONTRAT DE PARTAGE DE PRODUCTION

ENTRE

La République du Congo (ci-après désignée le “Congo"), représentée par Monsieur Benoit
KOUKEBENE, Ministre des Hydrocarbures,

d'une par,

ET

Elf Congo, sociélé anonyme ayant son siège social à Pointe-Noire, représentée par
Monsieur Pierre OFFANT, son Directeur Général, et

Agip Recherches Congo, sociélé anonyme ayant son siège social à Brazzaville, représentée par
Monsieur Antonio ROSSANI, son Directeur Général,

(ci-après désignées collectivement "le Contracteur"),

d'autre part,

IL A PREALABLEMENT ETE EXPOSE QUE :

Elf Congo exerce ses aclivités pétrolières au Congo dans le cadre de la Convention d'Etablissement
signée avec le Congo le 17 octobre 1968, lelle qu'amendée par ses Avenants n° 1, 2, 3, 4,5, 6,7 el 8
ainsi que par l'accord du 30 juin 1989 (ci-après désignée la Convention") ;

Elf Congo est titulaire, en association avec la société Agip Recherches Congo, de deux permis
d'exploitation issus de l'ancien permis de recherche dénommé Pointe Noire Grands Fonds, l'un dénommé
“Kombi-Likalala-Libondo”, qui lui a été attribué par décret n° 95-131 en date du21 Juillet 1995, et le second
dénommé “Tchibeli-Litanzi-Loussima", qui lui a été attribué par ‘décret n° 95-130 en date du 21 Juillet
1995 (ci-après désignés les "Permis”) ;

Elf Congo et la société Agip Recherches Conÿo sont associées par un contrat d'association en date du
17/12/1973, à hauteur respectivement de 65% et 35%, pour l'exploitation de ces deux permis; elles ont
précisé dans les lettres du 29 mars 1995 adressées à la République du Congo les termes qu'elles
jugeaient nécessaires pour que le développement des champs de ces permis présente un intérêt.

En application de Avenant n° 8 en date du 22 juillet 1995 , le Congo et le Contracteur ont négocié el
arrêlé les modalités de leur coopéralion dans le présent contrat de partage de production aux fins de la
mise en valeur desdits DT UL ÿ
 æ®

IL À ENSUITE ETE CONVENU CE QUI SUIT :

Article 1 - Définitions

Aux lins du Contrat, les termes suivants auront la signification lixée au présent Añticle :

1.1

1.2

1.3

1.4

1.5

1.6

1.9

1.14

‘Année Civile” : période de douze (12) mois conséculifs commençant le premier janvier ce
chaque année.

dl” : unité égale à 42 gallons américains (un gallon U.S. étant égal à 3,7854 litres) mesurés
à la lempéraiure de soixante (60) degrés Fanrenheil.

“Budoel” : l'estimation prévisionnelle du coûl d'un Programme de Travaux.
ession” : loul2 opéraïon juridique aboulissant à lransiérer entre les Pañies ou à loule autre

entité, autre ou'une Panie, loul ou pañie des droits el obligalions découlant du Contrat sur lout ou
panie de la Zone de Permis.

“Comité de Gestion” : l'organe visé à l'Anicle 4 du Contrat.

:Contracteur” : désigne colleclivement Ell Congo, Aoïip Recherches Congo el loule aulre société
qui deviendrait Partie au Contrat du fait d'une Cession.

"Conitral” : le présent Contrat de Partage de Produclion, ses annexes qui en font pañie
inlégrante, ainsi que ioul avenant qui serait conclu entre les Panies.

"Couis Péiroliers" les dépenses elleclivement encourues et payables par le Contreclteur
du lai des Travaux oliers et celculées conformément à la Procédure Comptable. Il esi
précisé que les dépenses réalisies avant la Dale d'Entrée en Vigueur du Conitrai non amoñies
par El Conco ou par Agip Recherches Congo à celle date, lelles qu'elles résulient de la
complebilité d'Ell Congo ou d'Agip Recherches Congo, constituent des Coûts Pétroliers

"Daie d'Entrée en Viouzaur” : la éate de prise d'ellet du Contrat, telle oue cette date esi délinie à
l'Anicle 17.1 du Contrat. l

"Dollar" : la monnaie ayant cours légal aux Eiats-Unis Amerique.

"Gaz Nawvrel” : les hydrocarbures gazeux comprenant principalement du méthane et de l'éthane.
qui, à 15°C et à la pression aimosphérique, sont à l'élat gazeux, el qui sont découvens eÿou
produits sur là Zone de Permis après Fexlraclion des liquides de gaz naturel. Les oz de pétroie
liquéliés (GPL) sont par exceotion considérés comme des Hydrocarbures Liquides pour aulant
qu'ils sont expédiés au point de livraison sous’iorme liquid

“Hvdrocarbures” : les Hydrocarbures Liquides et le Gaz Naturel découverts elou produits sur la
Zone de Permis.

"Hydrecarnures Liquides” : les Hydrocarbures découvens el/ou produits sur la Zone de Permis, ÿ
compris les GPL, à l'exceplion du Gaz Naturel.

ses” : les panties au Coniret. b É DE
(ee

.16

EL 4

.18

EL)

.20

-21

.22

-23

-24

.24.2

.24.3

2447

.25

le
5

terms’ : le permis d'exploitation dénommé “Kombi-Likalala-Libondo” octroyé à Elf Congo par
Décrel n° 95-131 en date du 21 Juillet 1995 et le permis d'exploitation dénommé “Tchibeli-
Litanzi-Loussima" octroyé à Elf Congo par Décret n° 95-130 en date du 21 Juillet 1995

“Permis Associés” : Les permis d'exploitation el les concessions présents ou à venir découlant
des permis de recherches de Pointe Noire Grands Fonds el de Madingo Maritime auxquels Elf
Congo el Agip Recherches Congo participent.

"Prix Fixé" : le prix de chaque qualité d'Hydrocarbures Liquides, tel que défini à l'Article 8 ci-
après.

“Procédure Comptable" : la procédure comptable qui, après signature, fait partie intégrante du
Contrat dont elle constitue l'Annexe 1.

“Production Nelte" : la production lotale d'Hydrocarbures Liquides (y compris les gaz de pétrole
liquéfiés GPL) diminuée de loutes eaux el de lous sédiments produits, de loules quantités
d'Hydrocarbures réinjectées dans le gisement, ulilisées ou perdues au cours des Travaux
Pétroliers.

“Production Nelte de la Zone de Permis" : pour chaque entité constituant le Contracteur, signifie
la Production Nelte des champs situés sur les Permis, mullipliée par le pourcentage d'intérêt que
celle entité délient dans ces Permis.

“Production Nelte des Permis Associés" : pour chaque enlilé constituant le Contracteur, signifie la
Production Nelle des champs situés sur les Permis Associés, mullipliée par le pourcentage
d'intérêt que celle entité délient dans ces Permis Associés.

“Production Nelte Totale” : la somme constituée par la Production Nelte de la Zone de Permis de
chaque enlité consliluant le Contracteur plus la Production Nelle des Permis Associés.
"Programme de Travaux” : un plan de Travaux Pétroliers devant être effectués durant une
période déterminée, lel qu'approuvé par le Comité de Gestion dans les conditions stipulées au
Contral.

“Société Affiliée" :

loute société dans laquelle plus de cinquante (50) pour cent des droits de vole dans les
assemblées générales ordinaires des aclionnaires ou associés (ci-après désignées les
Assemblées") sont délenus directement ou indirectement par l'une des Parties ;

loute société qui détient, directement ou indirectement, plus de cinquante (50) pour cent
des droits de vote dans les Assemblées de l'une des Parties ;

toute société dont les droitsde vote dans les Assemblées sont détenus pour plus de
cinquante (50) pour cent par une société qui détient elle-même, directement ou
indirectement, plus de cinquante (50) pour cent des” Uroits de vote dans les Assemblées de
l'une des Parties ; é

toute société dans laquelle plus de cinquante (50) pour cent des droits de vote dans les
Assemblées sont délenus directement ou indirectement par une société ou par plusieurs
sociélés telles que décriles aux sous-paragraphes 1.24,1 à 1.24.3 ci-dessus.

"Travaux d'Abandon" : les Travaux Pétroliers nécessaires à la remise en état d'un site

d'exploitation dont l'abandon est programmé per le Comité de Gestion dans les conditions
stipulées à la Procédure Comptable.

. 2
\

b
c

1.28

1.30

Tidvaua muni : les Travaux Pétroliers liés aux Permis relatils à l'étude, la
préparalion ei la’réalisation des installations telles que : forage, équipement de puits el essais ce
production, consiruclion el pose des plates-formes (ainsi que loules autres opéralions connexes)
et toutes autres opéralions réalisées en vue de l'évalualion des giséments et de leurs extensions,
de la production, du tränspoñ, du traitement, du siockage el de l'expédilion des Hydrocarbures
aux lerminaux de charcement.

“Travaux d'Exoloïtalion” : les Travaux Pétroliers relatils aux Permis et liés à l'exploitation et à
l'entretien des insiallstions de production, de traitement, de stockage, de transpon el d'expédition
des Hydrocarbures.

“Travaux Pétroliers” : loules aclivilés conduites pour permettre la mise en oeuvre du Contrat sur
la Zone de Permis dens ie cadre du Contrat, notamment les études, les préparations et
réelisalions des opérations, les aclivités juridiques, comptebles et financières. Les Travaux
Pétroliers se réoanissent ent:e les Travaux de Développement, les Travaux d'Exploitation et les
Travaux d'Abandon.

“Trimestre” : une période de trois (3) mois consécutifs commençant le premier jour de janvier,
d'avril, de juiliet el d'ocioore de loule Année Civile.

Zone de Permis” : l'ensemble des zones couvenes par les Permis.

Article 2 - Objet du Contrat

Le Conirat à pour obis! de céiirir ies mocalilés seion lesquelles le Contracteur réalisera les Travaux
Pétoliers sur la Zone de Permis el seion lesquelles les Panies se patageront la production
d'Hydrocarbures en cécoulani.

Article 3 - Champ d'apolicelion du Contrat - Opérateur

3.2

3.3

Le Contral esi un conirzi de pañagz de production sur la Zone de Permis régi par la Convention
el per ies Gisoosilions de la loi n° 24-S4 du 23 Aoûl 1924 qui ne soni pas conireires à la
Convention ou aux dispcsiions du présent Contrat.

Les Travaux Pätroliers seront réalisés au nom et pour le compte du Contracteur par une des
entiés composant celui-ci et dénommée ‘lOpéraleur”. : L'Opérateur est césigné par ie
Contracieur dans le cadre du conkat d'association. Elf Congo est TOpécateur présentemeni
désigné par le Contracteur pour les Permis. -

Pour le compte du Contracieur, l'Onérateur soennéne tâche 6e :

(3) Préparer et soumeiüre au Comité de Gestion les projets de Programmes de Travaux
annuels. les Budgeis correspondants et leurs modifications éventuelles ;

(b)  Oiriger, dans les limites des Programmes de Travaux él Budgets approuvés, l'exéculion

des Travaux Pétroliers :
!
(2) Prépa:er
gisements découvens sur les Permis :

Is Pogemmes Cr

se vs-ewvppement et d'Exploitation relatils aux

(d) Sous réserve de l'application des dispositions de l'Anicle 3.6 ci-après, négocier el conclure
avec lous liers les contrats relatifs à l'exécution des Travaux Pétroliers :

(e) Tenir la comptebililé des Travaux Pétroliers, préparer el soumettre annuellement au Congo
les comptes, coniormément aux dispositions de la Procédure Comptable :

[0] Conduire les Travaux Pâtroliers de la manière la plus appropriée el, d'une lacon générale
melire en oeuvre ious moyens aporopriés en respectant les règles de l'an en usage dans
l'industrie pélrolière internationale, en vue de :

(i) l'exécution ces Programmes de Travaux dans les meilleures conditions techniques
el économioues, el

(ii)  lopiimiselion de la production dans le respect d'une bonne conservation des
gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur devra, pour le compte du Contracteur :

(8) Conduire avec diligence loules les ooéralions conformément aux praliques généralement
suivies dans l'indusiris pétrolière, se conlormer aux règles de l'ad en malière de champs
pétrolilères el de génie civil a accomplir ces opérations d'une manière ellicace et

économique. Toules ies opéralions seront exéculées conlormément aux lermes du

Contrat.

(b) Fournir le perscnnal nécessaire aux Travaux Pélroliers en lenant compte des dispositions
de l'Anicle 15 ci-aorès

(c) Permettre à un nombre raisonnable de représentants du Congo d'avoir un accès
périodiou2. aux lrais du Contsacteur, aux lieux où se dérouient les Travaux Pétroliers, avec
te droil d'observer: icut ou parie des opérations qui y sont conduites. Le Congo pourra, par
l'intermédiaire de s2s représentants ou employés dûment aulorisès, examiner lout ou parie
des données et interprélalions de l'Opéraleur se rapportant aux Travaux Pétroïers.
y compris. sans que cetie énumérelion soit limitalive, carottes, échantillons de ioule nelure,
snalyses, données magnétiques, diagrammes, cenes, lables ei levés.

L'Opéreleur conservera une copie de loules ces données au Congo, sauf en ce qui
concerne les cocuments exigeant des conditions particulières de rançement ou de
conservation, qui seront conservés dans un lieu choisi par les Paries, sous
resoonsabilité ce Opérateur, el auquel le Congo aura lous droits d accès. L'Opéreleur en
iournira une copie au Congo. *-,

(d) Mettre en place et maintenir en vigueur loules les couveñures d'assurances de iyoes e!
montants conlormes aux usages dans l'industrié pétrolière et à la réglementation er
vigueur au Congo.

(e) Payer ponciuellement tous les frais el dépenses encourus au litre des Travaux Pélroliers.
3.6

37

Article

ë néisor dense exéculer chaque Progremme de Travaux dans les limites du Budget
correspondant el ne pourra entreprendre sucune opéralion qui ne serait pes comprise dans un
Programme de Travaux approuvé ni engager de dépenses qui excéderaient les montants inscrits
au Budget, sous réserve de ce qui suil :

(a) Si cela s'avère nécessaire pour l'exécution d'un Programme de Travaux approuvé, le
Contracteur est aulorisé à faire des dépenses excédant le Budgei adopté, dans la limite de
dix (10) pour cent d'un poste quelconque du Budget. L'Opérateur devra rendre compote de
cel excédent de dépenses au Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le Contracleur est aussi autorisé à el!lectuer, dans le
cadre des Travaux Pélroliers, des dépenses imorévues non incluses dans un Programme
de Travaux (mais oui y sont liées) el non inscrites dans un Budget, dans la limite
cependant d'un lotal de un million cinq cent mille (1.500.000) Dollars ou leur contre-valeur
dans une autre monnaie. Toulelois, ces dépenses ne doivent pes être failes pour alleindre
des objecuis jusqu'alors refusés par le Comité de Gestion et l'Opérateur devra présenter
dans les plus brels déleis un rappon relatif à ces dépenses au Comité de Gestion. Lorsoue
ces dépenses auroni été aporouvées par le Comité de Gestion, le montant aulorisé sera à
nouveau poné à un million cinq cent mille (1.500.000) Dollars ou leur contre-valeur cans
loute autre monñaie, le Contracleur ayant en permanence le pouvoir de dépenser ce
montant aux conGilions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux Pélroliers, l'Opérateur pourra engager les
dépenses immédieies qu'il juoera nécessaires pour la proteclion des vies, des biens et de
l'environnement, et l'Ovéraieur devra laire pan dans les plus brels délais au Comité de
Gestion des circonsiances de ce cas d'urgence el de ces dépenses.

Saul décision contraire du Comité de Gesiion, le Contracleur devra faire des agpels d'offres oour
les maiériels el services dont le coût est estimé supérieur à un million deux cent mille (1.209 065)
Dollars pour les Traveux de Développement et d'Exploitation. Les enliés composant le
Conisacteur pourront soumissionner dans le cadre ce ces apoels d'olires. Le procédure ci-dessus
ne s'aoclicuera pas pour les éludzs géologiques et géophysiques, le traitement et l'interorètalion
des données sismiques. les simulalions el études de gisements, l'analyse des puits, corrélaiion et
interprétation, l'analyse des roches-mères, l'analyse pétrophysique el géochimique, la supervision
et l'ingénierie des Travaux Péuoliers, l'acquisilion de logiciels el les travaux nécessitant l'accès à
des informations conliceniielles lorsque le Contracteur aura le oossibilité de fournir les presiztions
à panir de ses moyens propres ou de ceux de ses Sociétés Alliliées.

Le Coniracteur exercera ses fonctions en indusiriel diligent. Sa responsabilité ne saurait
recherchée que pour les peres el les dommages résultant d'une faute lourde de sa pan. tel
qu'appréciée au regard des praliques el usages internationaux de l'industrie pétrolière et dans
respect de la régiementation congolaise applicable

4 - Comité de Gestion

4.1

Aussilôt que possible après la Dale d'Entrée en Vigueur du Contrat, il sera constitué, pour la
Zone de Permis, un Conuié de Gestion composé d'un représentant du Contracieur et d'un
représentant du Congo. Chaque enlilé membre du Comité de Gestion nommera un représentant
et un suppléant. Le suppléant nommé par une Panie agira seulement au cas où le représentant
désigné par cette Panie ne serait pas disponible. Chaque Penie aura le droit de remplacer à loul
moment son represeniant ou son suppléant en avisani l'autre Partie de ce remplacement

4.2

4.3

4.4

4.5

4.6

Le Comité de Gesiion sura à examiner loutes questions inscrites à son ordre du jour relatives à
l'orientation, à la programmalion el au contrôie de la réalisation des Travaux Pétroliers. Il
examinera noiamment les Programmes de Travaux el les Budgets qui feroni l'objet d'une
approbation el il contrôlera l'exéculion desdits Programmes de Travaux el Budoets.

Pour l'exécution de ces Programmes de Travaux el Budgels approuvés, l'Opérateur, pour le
comple du Contracleur, prendra loules les décisions nécessaires pour la réalisation des Travaux
Pétroliers conformément aux lermes du Contrat.

A l'occasion du premier Comité de Gestion, le Contracteur ponera à la connaissance du Congo
les décisions prises ainsi que les programmes de lravaux el les budgets arrêlés avant la Date
d'Entrée en Vigueur &u Contrat.

Les décisions du Comité ce Gestion seront prises en application des règles suivantes :

a) pour les Travaux de Déveioppement el les Travaux d'Exploitation, l'Opérateur présentera,
pour le compte du Coniracteur, au Comité de Geslion, les orientations, les Programmes de

Travaux: et les Budçets qu'il propcse pour approbation. Les décisions du Comité de
Gestion sur ces progcositions seront prises à l'unanimité.

Au ces où une question ne pourrait pas recueillir l'unanimité à une réunion du Comité de
Gestion. l'examen 6e la question sera reponñé à une deuxième réunion du Comié de
Gesiion qui se liendraä, sur convocation de l'Opérateur, dix (10) jours au moins après la
date ce le première nion. Pendant ce délai, les Panies se concerteroni et l'Opéra:
fournira loules iniormalions el explicalions qui lui seront demandées par le Congo. ll asi
entendu Que si au cours de celle deuxième réunion les Pañies ne parviennent pas à un
äccord sur la décision à p‘endre, la décision appanienodra au Contracieur tant que les
ennès comocsant le Coniracteur n'auront pas récupéré l'intéoralilé des Coûts Fétroliers
liés à le phase arisrieure de déveloopement.

b) pour ts Travaux d'Acandon, les cécisions du Comité de Gestion ssroni prises à
l'unanimité.

Les décisions du Comité ce Geslion ne devront pas étre susceptibles de porter inte
el obligations résuliant. oour ie Contracteur, du Contrat. ce la Convention el des Permis.

d:cits

Le Comié de Gesüon se nira chaque lois que l'Opéraieur le demandera, sur convocation
adressée quinze (15) jours à l'avance. La convocalion conliendra l'ordre du jour prooosè, la dat,
l'heure 2! le lieu de la réunion. Le Congo pourra à lout moment demander oue l'Opérateur
convoaue uñe réunion pour délivérer sur des queslions déle:minées qui le’oni alors parie ce.
l'ordre du jour de ladite réunion. LeComilé de Gestion devra se réunir au moins deux lois au
cours de ch2que Annés Civile pour discuter et aoprouver le Programme de Travaux et le Gudçei
el pour entendre le rapport ce l'Ovérateur sur l'exéculion du Budget afférent à l'Année Civie
précédente. Le Comité de Gesion ne peul sieluer sur une question qui ne figure pas à l'ordre cu
jour de lé réunion, saul décision contraire unanime des représentants des Pañies.

Les séances du Comité de Gsslion seront présidées par le représentant du Congo. L'Opérateur
en assurera le secrétariat d

L'Opérateur préperera un procès-verbal écrit de chaque séance el en enverra copie au Congo
dans les quinze (15) jours de la date de la réunion, pour approbation ou remarques dans les
trente (30) jours à compter de la date de réception. En outre, l'Opérateur établira el soumetlra à
la signelure du représentant du Congo el du Contreclteur, avant la fin de chaque séance du
Comité de Gestion, une liste des questions ayant fait l'objet d'un vole et un résumé des posilions

adoplées à l'occasion d2 chaque vole. l ©
EX
Ç

4.8

Ê

!

Toute question pourra être soumise à la décision du Comité de Gestion sans que soit lenue une
séance formelle, à la condition que celle question soit transmise par écrit par l'Opérateur au
Congo. Dans le cas d'une lelle soumission, le Congo devra, dans les dix (10) jours suivant
réception, communiquer son vole par écril à l'Opérateur, sauf si la question soumise au vole
requien une décision dans un délai plus brel en raison de l'urgence, auquel cas le Congo devra
soumettre son vole cans le délai stipulé par l'Opérateur, ce délai ne pouvant loutelois être
inférieur à querante-huil (48) heures. En l'absence de réponse du Congo dans le délai impari, la
proposition de l'Opérateur sera considérée comme adoplée. Toute question qui reçoit le vote
alfirmatif dans les conditions prévues à l'Anicle 4.3 ci-dessus sera répulée adoptée comme si une
réunion avail élé tenue.

Le Comité de Gestion peut décider d'entendre loule personne dont l'audition est demandée par
lune des Panies. Chaoue Panie peut en outre, à ses frais, se faire assister aux réunions du
Comilé de Geslion par des expens de son choix, à condition d'obtenir un engagement de
coniüdentialilé desdits sxpens, étant entendu que les expeñs assistant l Congo ne devront
présenter aucun lien avec des sociélés pétrolières concurrentes des entités composant le
Contracleur. :

Article 5 - Programmes de Travaux et Budoels

5.1

5.3

Les Pzanies sont convenues que le cébui des travaux de développement interienc:a au plus
tard :

- 24 mois 20rès la £ais d'entrée en vigueur du Contrat pour ce qui concerne le permis
g'exoioislion de Kombi-Likalala-Lioondo:

48 mois après le czie d'entrée en viqueur du Contrat pour ce qui conceine l2 permis
d'expi on de Tchioeli-Litanzi-Loussima.

L'Opéräleur, pour le comole du Contracieur, soumellra au Conoo dans un premier temos |
premier Programme de Treveux qu'il se propose de réaliser au cours de l'Année Civiis en cour
el de l'Année Civile suivante, ainsi que les projets de Budgets correspondants. Fa: la suie. a
plus tard le quinze (15) novembre de chaque Année Civile, l'Opéraieur soumettr2 au Congo |
Programme de Travaux QuiTs propose de réaliser au cours de l'Année Civile suivante ainsi qu
le proiet de Budget corresooncant. Au moment de la soumission du Programme de Travaux el c
Budget de chaque Année Civile, l'Opéraieur présentera sous forme moins délaillée t
Progremme ce Travaux al un Bucoëkprévisionnels pour les deux Années Civiles suivanies.

Au plus tard le quinze (15) décembre de cheqüe Année Civile, le Comité de Geslion adoptera
Programme de Travaux al le Bucyerre!alils à l'Année Civile suivante. Au moment où il adople
un Programme de Travaux el un Budget, le Comité de Gestion examinera, à litre préliminaire
‘sans l'adopter, le Progremme de Travaux el le Budget pour les deux Années Civiles suivant:

Fe 2224 Fadaation d'in Prooramme ce Travaux el d'un Budget. l'Opéraleur
2

5.5

5.6

one

Chaque Ausñicar re, Le. cséelion déiailiée, par Trimestre, du coût des Travaux Pétroliers
prévus dans le Programme de Travaux corresponéant à chèque Trimestre en ouestion. Chèque
Programme de Travaux el chaque Budget seront suscestibles d'être révisés et modifiés par le
Comité de Gestion à lout moment dans l'année.

Dans les quatre-vinol dix (60) jours suivant la fin d'une Année Civile (ou en cas de fin du Contrat
dans les irois (3) mois de ce!le expiration), l'Opérateur devra, pour le compote du Contracteur
rendre compie au Cons ce la façon dont a été exéculé le Budget afférent à l'Année Civile
écoulée.

Les livres el écritures compiables du Contracteur se rappoñant aux Travaux Pélroliers seront
soumis à vérification et à inspection périodique ce la pan du Congo ou de ses représentants.

Après avoir prévenu le Contracieur par écrit, le Congo exercera ce droit de vérification, pour un
exercice donné, soil en faisant apoel au personnel de l'Administration congolaise soit en iaisant
appel à un csbinel indécendant internetionslement reconnu, désigné par lui el agréé par ie
Contracteur. L'agrèment du Conirecteur ne sera pas reiusé sans motif valable,

Pour une Année Civile donnée, le Congo disposera d'un délai de quinze (15) mois à compter de la
dat2 de céoût des comotes délinitifs auorès du Comité de Gestion pour ellécluer en uns seule iois
ces examens ai vérilications.

A l'occasion ce ces vériicalions. le Congo s'ellorcera de procéder de façon à gëner le moins
possible le Contacter.

Les frais afférents à cei:2 vérification seront pris en charce par le Contracleur dens le limite d'un
monteri moyen añnuel de vinol milie (20 000) Dollars évalué sur une période de deux ans et ieront
pañie des Cocts oliers. C2 montent, velable pour la vérificalion des comptes de l'exercice
1995, sera acivelisé chacue année par apolication de l'indice défini à l'Arñicle 7.3 cu Contrat.

Lorsque la vérilicalion ra sera pas réalisée par le personnel de l'Adminisiralion congolaise, le
cabinel indépendeni 29*#$ car le Congo e! l'Opéraleur exercera sa mission dans le respect des
termes de ré par le Congo pour l'examen de l'applicalion des régies définies dans le
Procédure Comoiable pour la détermination ces Coûts Pétroliers et de leur récupération. Lesdit:
lermes de réiérence sercrl communiqués au Contracteur avant l'intervention dudil cabinet. Li
rappoñ final de ceitz vériicalion sera commuriqué dans les meilleurs délais au Contracteur.

Les comptes des Sociètès Alilliées de l'Opéraleur, qui sont notamment chargées de fournir le
assistance au Coniracieur, ne sont pas soumis à la vérilicalion susvisée. Sur demande
l'Ovéraieur fournira un ilicat du catinel international chargé de cenüfier les comotes desdite
Sociétés Aïiiliées. Ce czoinei cevra cerntilier que ies charges d'assisiance impulées aux Coût
Fétroliers ont éié calculèes de mahière équitable el non discriminaloire. Cetie disposilien n
s'acolique pas aux Sociétès Alüliées de droit congolais qui pourraient être créées pour les besoir
de lexéculion du Contrat. .,

Pour toutes contradictions. erreurs ou anomalies relevées lors des inspections ‘et vérifications,
Congo pourra présenter ses oojeclions au Contracieur par écril et de manière raisonnaoleme
détaillée, dans les auatre-vingt dix (C0) jours suivani la fin de ces examens et vérifications.

Les dépenses impulées sn Coûts Pétroliers el les calculs relalifs au pañage de la Production Ne
dans ledile Année Civile seront considérés comme délinilivement spprouvés lorsque le Con

n'aura pas opoosé d'obiection dans les délais visés ci-dessus.
5 4 V
2)
EE. &
5.7

Toute objection, contestauon ou reclamnauon raisonnablement soulevée par le Congo lera l'objet
d'une concenation avec le Contracteur ou l'entilé membre du Contracteur concerné. L'Opérateur
rectifiera les comptes dans les plus brefs délais en fonclion des accords qui seront intervenus à
celle occasion avec le vérificateur mandalé par le Congo. Les différends qui pourraient subsister
evec le Contracteur seront porés à la connaissance du Comité de Geslion evant d'être
éventuellement soumis à l'arbitrage conformément aux dispositions de l'Anicle 18.2 du Contrat.

Les registres el livres de compies relraçant les Travaux Pélroliers seront tenus par i'Opérateur en
langue française et livellés en Dollars. Les registres seront utilisés pour déterminer la quole-pan
des Coûls Pélroliers el de la produclion revenant à chacune des entités composant ie
Contracieur aux fins du calcul per celles-ci des quantités d'Hvdrocarbures leur revenant au titre
des Anñicles 6 et 7 du Contral.

Il est de l'intention des Panies qu'à l'occasion de la conversion de devises et de loules autres
ooéralions de changes relatives aux Travaux Pétroliers le Contracteur ne réalise ni gain, ni pene
qui ne soil porié aux comples des Coûts Pétroliers.

Les modalités relatives à ces opéralions seront précisées dans la Procédure Comstable.

Article 6 - Remboursement des Coûts Pétroliers

6.1

Le Contracteur assurere le financement 6e l'intégraïté des Travaux Pétroliers.

A feilel du remboursement des Coûts FPétroliers, dès le démarrage de la production
d'Hydrocarbures sur l'un quelconque des Permis, chaque entité membre du Conirac!eur aura le
droit de récucérer se pen des Coûls Pétroliers en recevant graluitement chaque Année Civiie une
peñ de la production d'hydrocarbures Liquides dont la valeur sera au plus égale à 59 % de la
valeur ce la Production Natte de la Zone de Permis el oui sera ci-acrès désignée “Cost Où”. La
valeur maximale du Cosi Oil s2:3 ci-après dénommée le “Cosi Slop des Permis”

Chaque entié membre du Contracleur aura le droit, à hauteur de l'inléréi détenu par elie dans les
droits ei obligations du Coniracieur sur les Permis, de faire une masse commune ce sa par des
Coûts Pétroliers relatiis à lä Zone de Permis et de la part des coûts pétroliers relatiis aux Permis
Associés. résullant pour eile ullérieurement des dispositions des avenanis aux Conveñlions
c'Elablissement et des contrals de pañage de production envisagés par les Panies pour définir le
régime du pañage des Productions Neltes des Permis Associés. L'ensembis de ces coûts
pétroliers sera ci-après dénommé ‘les Coëts Péoliers Cumulés”.

Si, au cours d'une quelconque | Aînée Civile, le montant des Coûts roliers Cumulés
récupérables par une enité membre du Contracteur est supérieur à la somme du Cosi Siop des
Permis et du Cost Slop des Permis Associés {tel que défini ci-après), celle entité sifeciera eu
Cost Oil une pan. des Coùts Pétroliers dont la valeur sera égale au Cost Slop des Permis. Par
“Cost Slop des Permis Associés” on entend. pour les besoins du Contrat, la valeur meximale que
représentera le pourcentage de la valeur de la Production Nelle des Permis Associés qui sera
uliérieurement déterminé par les avenants aux Conventions d'Elablissement et !2s conirats de
panage de produclion envisegés pour lixer le montant maximum des coëls pétroliers
récupérables dans le cadre du panage des Productions Neltes des Permis Associés.

no

quelcrrarre Ans

= e : Vous rélroners Cumulés
fécopéiéues pe: une entte Membre du Contracieur es! inlérieur à la somme du Cost Stop des
Permis et du Cost Slop des Permis Associés, celle enlité pourra allecler au Cosi Oil une pañie
des Coûts Pétroliers dont la valeur sera égale au montant des Coûts Pétroliers Cumulés divisé
par la somme du Cosi Siop des Permis et du Cost Slop des Permis Associés et mulliplié par le
Cost Slop des Permis.
Pour le calcul du Cost Slop des Permis, le valeur de chaque qualité d'Hydrocarbures Liquides
- provenant des Permis sera délerminéè conformément aux dispositions de l'Aticle 8 ci- après el, le
cas échéant, de l'Anicle 6.5 ci-dessous.
Pour le caicul du Cost Slop des-Permis Associés, la valeur de craque qualité d'Hydrocarbures
- Liquides. sera déterminée onformément eux disposilions des avenanis aux Conventions
d'Eteblissement al des coniräls de pañage de produclion envisagés pour les Permis Associés.

Si, au cours d'une queiconque Anné
entité composänt le Conti
récupéré dens l'Année Civil
- récupération totale ou jusqu

ivile, les Coûts Pétroliers non encore récupérés par une
cieur dégëssent le Cosi Slop des Permis, le surplus ne pouvant êire
e sera reporté sur les Années Civiles suivantes jusqu'à
u Contrat de Pañiage de Production ou des contrals de

Sur is Zone de Permis, afin de 1enir compte des siluelions pañiculières qui résuileraient de prix

exceolionneilement bas des Hydrocarhures Hiquides, les Pañies convienneni ces disposilions

suivantes :

- si le Prix Fixé d'une ou ‘de plusi S: qualités d'Hydrocarbures Liquides est compris entre

‘10 Doilars et 14 Dollars par.Bail#lés Coûts Pétroliers seront remboursés à chaque entité
constituant le Contracteur per äilecialion d'une quantité d'Hydrocerbures Liquides dont la
vaieur au Prix Fixé de chaque qualité d'ydrocaroures Liquides visée par le présent alinéa
sera eu plus é9èle au produÿy de 7 Dollars par Baril par la Production Neïle de la oualité
d Hydrocarbures Liquices concernée cxpimée en Bariis :

- si le Prix Fixé d'uné ou. Ÿ DALSE ürs ouëlités d'Hydrocarbures Liouides 2si inférisur à
19 Dollars var Baril, les Cotis: Pétroliers seront remboursés à chaque entulé constiluant le
Contracteur par ellecieuon d'une. _quantitè d'Hydrocarbures Liouides dont le valeur au Prix
Fixé de chaque oualité d'Hydrôcamures Liquides visée par le présent alinsa sera eu plus
égale au produit ces 7,10ème du:Prix Fixé de la qualité d'Hydrocarbures Lioudes concernée
par la Production Nate de cette même qualité d'Hydrocsrbures Liquides exprimée en Baris.

Sïle Prix Fixé d'une ou piusieurs qualités d'Hydiocerbures Liauides est supérieur à 22 Doliars ça
Baril. valeur acluzïsée comme indique à l'Anicle 7.2 ci-aorès, les Coûts Pâiroliers s2ron
remboursés à chaque entñé cônsliuant le Coniracteur par alfectalion d'une quaniül:
d'Hydrocarbures Liquides dont le valeür'sera au plus égale. pour chaque quaïité d'Hydrocaroure
‘Liquides visée au présent alinéa. au produil de la Production Nette de la qualité d'Hydrocar
+52 sn Rzrile mulipliée par 50 % multiplié par 22 Dollars (va

n

Le rernboursement des Cous reuouers lies aux Permis s'ellecluera pour chaoce Année Civile
selon l'ordre de priorité suivant :

les coûts des Travaux d'Exploitation :
les bonus :
les coûts des Travaux de Développement ;

les provisions décidées pour la couverture des Travaux d'Abandon.

Les Coûts Pétroliers antérieurs à la Date d'Entrée en Vigueur du Contrat seront reclassés dans les
cälégories de Travaux Pétroliers ci-dessus selon leur nature.

Article 7 - Partage de la Production

LAS

TA

FAR:

Pour le Congo et pour chacue entilé membre du Contrecteur:

On zpoelle “Profit Oil” la quantité d'Hydrocarbures Liquides égale à la Production Nette de la
Zone de Permis diminuée :

de la van de redevance minière proporionnelle supportée au litre de la Production Nétle de la
Zone de Permis. délerminée conformément à l'anicie 9 ci-après, el

ce la quantité d'Hydrocsrbures Liquides correspondant au remboursement
Pérroliers elleciué dans ies conditions visées à l'Anicle 6 ci-dessus.

tif des Coûts

Le Proiit Oil de la Zone de Permis délerminé en application ce l'Article 7.1.1

ci-cessus sera pañagè

b)

à havieur ce l'intérêt que l'entilé membre du Conirecieur concsrnée
s les droits 2! ooligalions du Contracieur, comme sui :

si la oan de la Froduclion Netie de la Zone de Permis eflectivement alleciée au
remboursement des Coûls Pétroliers, conformément à l'Anticle 6 ci-dessus, est égale à 50 %
de cetie Proouction N: de la Zone de Permis. le Congo et l'entité membre üu Contsacieui
recevrontrespectivement 35% et 65°; du Prolit Oilde la Zone de Permis.

si la oanie de la Production Nette de la Zone de Permis: elléclivement afleciès a
remooursement des Coûts Pétroliers est inférieure à 50 % de cette Production Netis de le
Zone de Permis, le Congo et l'entité membre du Contracteur recevront chacune 50 %e dt
fil Ci de la Zone de Permis sur la panie de ce Prolil Oil comprise enira la quantliüs
d'Hydrocarbures Liquides correspondant au remboursement des Coûts Pétoliers et 50 % de
la Production Nelle de la Zone de Permis: sur la pantie restante du Prolit Oil de la Zone dt
Permis. le Congo erlentité membre du Gontracteur recevrontrespeclivement 35 % et 65 %8.

Pour la réoeñition du Prolit Oil de la Zone de Permis entre le Congo et chaque entité
membre du Contracieur prévue aux alinéas a) et b) ci-dessus, les parts de chaque qualité
d'Hydrocarbures Liquides à recevoir par le Congo el par chaque entilé membre du
Contrscieur seront proponionnelles au rapport entre la Produclion Nelie de chacune de ces
qualités d'Hydrocaroures Liquides alleciées au Profit Oil et la somme des Produciions
Netles des Hydrocerbures Liquides allectées au Profit Oil.
L ?
r

î
Î
pe
zœ

supérieur à 22 Dollars par Baril, la pan. d'Hydrocarbures Liquides équivalant en valeur à la
différence entre le chitfre d'affaires généré par la vente de la Production Nette de celte ou de ces
qualités d'Hydrocarbures Liquides au Prix Fixé et le chiffre d'eltaires correspondant calculé au
prix de 22 Dollars par Baril sera panagée, après déduction de la redevance, à raison de 66 %
pour le Congo et de 34 % pour le Contracteur: dans ce cas. la pan d'Hydrocarbures Liquides
équivalant au chilfre d'aliaires pouvant résulter d'une vente de la même Production Nette à un

prix de 22 Dollars par Baril restera partagée comme slipulé à l'Anicle 7.1.

Le seuil de 22 Dollars par Baril mentionné ci-dessus est délerminé au 1er janvier 1994 et sera
eclualisé trimestriellement par applicalion de l'indice d'Inllation du Produit Intérieur Brut des Etats-
Unis d'Amérique, lel que publié par l'OCDE dans sa Revue Mensuelle, à la page “National
Accounis”, sous les rélérences : "National Income and Product - Etats-Unis - Implicit Price Level”.
La valeur de l'indice était de 100 en 1985 el de 132,3 au 4ème trimestre 1993 (publicalion du
mois de mars 19S4).

Article 8 - Valorisation des Hydrocarbures Liquides

8.1

8.2

8.3

Aux fins de la récupération des Coûts Pétroliers, du partage du Prolit Oil ou de la percepiion en
espèces de la redevance minière proponionnelle, le prix de chaque qualité d'Hydrocarbures
Liquices sera le Prix Fixé. ce Prix Fixé rellètant la valeur de chaque qualité d' Hydroca-oures
Liquides, FOB terminal de chargemeni au Conoo. sur le marché international, délerminée en
Dollars par Baril. Le Prix Fixé sera déterminé paritairzment pa: le Contracteur et le Congo pour
chèque mois. À cet.ellat, les entitès constituant le Contracieur communiqueront aux autoritès
compétentes du Congo les informations prévues à l'Añicle 5 ce l'Avenant n° 4 à la Convention et
prévues dans la Procédure Comcisble.

Dans le mois suivani la lin de chaque Trimestre, le Congo et les entités composant le Coniracteur
se renconts2ront aïin de déterminer d'un commun accord, pour chaque qualité d'Hydrocarbures
Liquides produite, le Prix Fixé pour chaque mois du Trimestre écoulé. A celle occasion, chaque
entité composant le Comz:acieur soumetira au Congo les inlormalions visées à l'Anicie 8.1 ci-
dessus ei loui élément oeninent se rapoonant à la silualion et à l'évolution des orix des
Hydrocerbures Liquides sur is marchés inlernalionaux. Si, au cours de cette réunion, un accord
unanime ne pzut être obtenu, les Panies se renconireront de nouveau en appoñeni iouie
iniormaion comolémentair uule relalive à l'évolution des prix des Hydrocarbures Liquices de
qualités similaires afin d'ootenir une décision unanime avant la fin du deuxième mois suivarni la fin
du Trimesire consicéré.

Pour les besoins de la gestion du Cofnrat, le Contracleur déterminera en tant que de besoin un
prix mensuel provisoire, pour chaque qualité d'Hydrocarbures Liquides, qu'il apoliquera jusou'à !a
détermination délinitive oour le mois considéré du Prix Fixé. Ce prix provisoire sera ponëè à la
connaissance du Congo

En cas de désaccord persistant des Panies sur la détermination du Prix Fixé, l'une ou l'autre Parie
pourra soumeltre le dillérend à l'arbitrage dans les conditions prêvues à l'Anicle 18.2 du Contrat.

En cas d'exploialion d'un giszment de Gaz Naturel, le Congo el le Conirecleur se concereront pour
lixer le prix du Gaz Naturel conio:mément aux dispositions de l'Anicle 12 ci-après. {4 &
#1

ge!

uticle 9 - Régime Fiscal

9.2

Article

La redevance minière proponionnelle due au Congo sera calculée au taux de 12% s'appliquent
la Production Neite de la Zone de Permis.

Tant ou'il existera une delie de la République du Congo domiciliée sur la redevance due par ur
entité membre du Contracieur, celle redevance minière proponionnelle sera versée en espèct
par ceïte entilé oui commercialisera de ce fait les quantités d'Hydrocerbures Liauidi
correspondanies. A la fin de la domiciliation d'une telle dette ou de ses intérêts, la redevan
minière proporionnelie pourre être payée en nalure, à la demande du Congo, avec un préavis
trois mois à compter du dernier jour du trimestre civil au cours duquel la demande aura êté faite.

e

Les quantités d'Hydrocaroures Liquiées consommées par le Contractaur au cours des Trava
Pétroliers seront assuiellies au paiement en espèces de la redevance minière proponionnelle
leux de 12 %. Les dépenses correspondantes constitueront des Coûts Pétroliers.

La pan d'Hydrocarbur2s Liquides revenant au Contracteur à l'issue des alfectalions et c
pañages définis aux Añicies 5 ei 7 ci-dessus sera nelle de lout impôt, droit ou laxe de queic
nalure que ce soil.

La pan S'Hydrocarbures Liquides revenañi au Congo à l'issue des aifeclalions et des canaç
déiinis aux Anicles 6 et 7 ci-dessus comorend l'impôt sur les sociélés caiculé au iaux de 35 %
les revenus ce chaque entié composent le Contracteur provenant ces aclivitès réalisées
Les déclarations fiscales serort établies en Dollz:s par cracue en
lormant le Contracteur. Les ouilus fiscaux correspondants seront élaülis au nom de chacune «
entiés lormant le Coniracieur auxquelles ils seront remis.

Ces déclarations resient soumises au conirôte de l'Aëminisiralion fiscale selon la réglzmenta!
e sans präuaice ges dispositions de l'Anicie 5.6 du Contrat.

Sous réservez d2s disposons ci-dessus. le régime fiscal et douanier défini par la Conveniion re
äpoliceciz au Conirat

Les cisoosiüions du présent Anicle © s'avoliqueront séparément à chaque enitè composer

e
Coniracieur oour l'ensemble des Travaux Pélroliers réalisès au titre du Contrat.

10.1

10 - Transfert de Prooriété et enlèvement des Hydrocerbures Liquides

Le SRE pe 0 lol
Les Hydrocerbures Licuid2s produits deviendront la propriélé inivise du Congo si du Conirac
au passage 3 la 1à12 des ouils de production: ,

La prooriëlé de la pan des Hydrocarbures Liquides revenant au Congo et à chiaque €
composant le Contracteur an aopolication des Articles 6, 7 el 9 sera lranstérée à celles-ci à las
des installations de stockage: dans le cas d'une expédition par navire pétrolier, le point Ge irar
de proprièlé séra le point de raccordement entre le navire el les installations de chargement.

Le Congo prendra également livraison auix) même(s) point(s) de la par d'Hydrocarburss Lia:

lui revenant.
4
We p
10.2

Sous réstive des depnsiione Je l2 Corsa LL e sante des Hydrocarbures Liquides au
vurgo, chaque enlité comocsant le Contracteur, ainsi que ses clients et transporteurs, aura le
droit d'enlever librement au point d'enlèvement choisi à cet ellel la par des Hydrocerbures
Liquides lui revenant en applicalion des Añticles 6, 7 et 9.

Les Panies conviennent que, en fonction de la réalité technique des gisements découverts, il
pourra être élabli plusieurs points d'enlèvement pour les besoins du Contrat.

Tous les frais rellils au transport, au stockage el à l'expédilion des Hydrocerbures Liquides
jusqu'au point d'enlèvement leront panie des Coûts Pétroliers.

Les FPanies enlèveront leur pan resoeclive d'Hydrocarbures Liquides, FOB terminal ce
chergement, sur une bese aussi régulière que possible, étant eniendu que chacune d'elles
pourra, dans des limites raisonnables, enlever plus ou moins que la pañ lui revenant au jour de
l'enlèvement, à condition ioulelois qu'un tel sur-enlèvement ou sous-enlèvement ne pore pes
atteinte aux jroils de l'aul:e Panie el compaliole avec le laux de production, la capacié de
stockage et les careclérisliques des navires. Les Parties se conceneront régulièrement pour
établir un programme prévisionnel d'enlèvement sur la base des principes ci-dessus. Les Panies
arréteront, avant le début de loule production commerciale sur la Zone de Permis, une procédure
d'enlèvement fixant les modalités d'application du présent Anicle.

Article 11 - Prooriélé des Biens Mobiliers et Immobiliers

La propriété des biens mobiliers e! immobiliers de loutes nelures acquis par le Contracieur, açrès
la Date d'Entrée en Vioueur du présent Contrat, dans le cad:e des Travaux Pétroliers, sera

- lransiérée au Congo os complel remboursement äu Contracieur des Coûls Féholiers

correspondanis. Toulelois. avrès ce lransleñ de propriéti
utiliser ledits biens immobiliers el mobiliers or
durée du Conirat.

- le Contracleur pourra continuer à
tement el de manière exclusive gendant loule la

Dans le cas où des biens mentionnés ci-dessus seraient l'objet de sûrelés conseniies à des liers
dans le cadr2 du financemeni des Travaux Péiroliers, le transien Ge la prooriélé de ces biens au
Congo n'interviendra qu'après complel remboursement par le Contracleur des emprunts ainsi
garaniis. s

Les dispositions ci-dessus ne sont pes acplicebles :
+ eux équipements appan2nant à des liers e! qui soni loués au Contracteur,

-__ eux biens meubles ei immeubles. acquis par Eli Congo pour des iravaux autres que les Travaux
Pétroliers el qui oourraient être utiisés äu proït des Traveux Fétroliers,

- aux biens ayant la naiwure rune d'immeubles par destinalion acquis pour les
Travaux Pétroliers mais qui sont installés à demeure en dehors de la Zone de Fermis. La
propriélé de ces biens sera transtérée à la République du Congo en mêrne temps aue celle
des installations aui les supportent, selon le régime applicable à ces dernières.

DE

ke
Article 12

12:

12.3

En cas de découvene de Gaz Naiurel, le:Congo et le Coniracleur se conceneront dans les plus
brels délais pour examiner la possibilité d'une exploitation commerciale de celte découverte et, si
elle est possible, envisager les aménagements oui devront être apoortés au Contrat.

Le Contracteur oourra uliliser le Gaz Nalurel, associé ou non, pour les besoins des Travaux
Pétroliers, et orocèder à ioule opéralion de réinjeclion de Gaz Nalurel visant à améliorer la
récupération des Hydrocerbures Liquides. Les quantilés de Gaz Nalurel ainsi utilisées ne seront
soumises à aucun droit, impôl ou iaxe de quelque nalure que ce soil.

Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux Pétroliers pourra être
l2 torche, sous réserve de l'obtention des aulorisalions adminisiratives nécessaires.

Article 13 - Emoloi et Formation du Personnel Congolais

13.2

Sur la base d2s oesoins ce lormalion exorimés par le Congo, l'Opéraleur mettra en oeuvre un
programme de lormaelion de personnel dans le domaine de la recherche et de l'exploitation
gètrolière, dont le oudcel annuel ne sera pes supérieur à cent mille (100.000) dollars. Les
programmes ce lormalicn el ouoçets susvisés seront préparés par l'Opérateur el présentés au
Comité de Geslion pour discussion et aoprobalion. Les aclions de formation concerneront !es
personnels techniques e! adminisiralils de lous niveaux du Congo el seront conduiles au moyen
de stages au Congo ou à l'étrançer, d'éllribulion de bourses d'éludes à l'étranger el, le ces
échéant, de ta création d'un centre de iormation prolessionnelle au Congo. Le personnel en
iormalion restera sous son stalut d'origine el restera rémunéré par son organisme originel de
rattachement.

Les dépenses corresponcanñi aux aclions 6e formation conslitueront des Coûts Pétroliers.

L'Opéreteur assurera, à ouelilicelion égale, l'emploi en priorité dans ses éteblissements et
installations suuês au Congo. du gersonnel congolais. Dans la mesure où il ne serait pes possible
de trouver des ressonissants congolais ayant les qualifications nécessaires pour occuper les
postes à pourvoir, l'Opérataur pourra embaucher du personnel étranger.

Article 14 - Informations - Confidentialité

14.1

Outre les obligations de lourniture d'informations aux aulorités congolaises mises à la charce du
Contracieur par la régiementalion pétrolière, l'Ooérateur lournira au Congo une copies ces rapports
el documents suivants qui seront'éteblis après la Date d'Erirée en Vigueur du Corisal:

-_ rapoons journaliers sur les activités deiqrage :

-__ rappoñs hebdomadaires sur les activités de géophysique :

-__ rapports d'éludes de synthèses géoiogiques ainsi que les canes afférentes :

-__ repoons de mesures. d'éludes el d'interprétation géophysiques, des cartes, proliis, seclions ou
autres documents aïlérents. ainsi que, sur demande du Congo, l'original des bandes

‘magnétiques sismiques enregistrées :
UK
A L :
ine

355 À

A et de lir de sondane nas char ds i0faGes, ainsi qu un jeu cornpiel
des diegraphies enregistrées :

-_ rapporns des lésis ou 2ssais de production réalisés ainsi que de loule élude relalive à la mise
en débit ou en production d'un puits ; Ê

-__ rappons concernent les analyses effectuées sur carotte ;
- études de oisement ;

-__ rappons de produclion.
Toutes les cañes. seclions, prolils, diagrapñies el autres documents géologiques ou géophysiques
seront lournis sur un supçon transparent adéquat pour reproduclion ultérieure.

Une portion représentative des caroltes el des déblais de lorage prélevés dans chaque puits ainsi
que des échantillons des lluides produits pendant les tests ou essais de production seront
également fournis au Congo cans des déiais raisonnables

A l'expiralion du Contrs, pour quelque raison que ce soit, les documents originaux et échantillons
relails aux Travaux Pévoliers conduits postérieurement à la Dale d'Entrée en Vigueur du Contrat
seront remis au Congo.

Le Congo pourra à loul moment prendre connaissance dés rapoons de l'Opérateur sur les Travaux
Pétroliers, dont au moins une copie sera conservée au Congo.

Le Contrai ainsi que 5es Annexes ei loules les informations” sel es à l'exécution du Contrat sent,
vis-à-vis ces liers. traités comme confidentiels par les Panies. Cette obligation ne concerne pas :

{i) les inicrmations relevant du domaine public,

(ii) les informalions céià connues par une Partie avant au’ elles ne lui soizni communiquées
dans !8 cadre du Contrat, el - - 5

(ii) _ies informations obienues légalement auprès de lier qui les -ont eux-mêmes obienues
légaiement et qui ne iont l'objet d'aucune restrictién' de divulçation ni d'angaoement de
confidentialité. É:

Les Paries peuvent cesendant les communiquer, en tant qué de besoir, en panñicuier :

- à leurs autorités de lutelle ou à des aulorités boursières. si elles ÿ soni légelement ou
coniraciuellement oviigées, cu

‘- aux instances judiciaires ou arbitsales. dans le cadre de procédures judiciaires cu erbitreles, si
elles y sont légalement ou coniracluellement obligées. ou

- à leurs Sociétés Alliliées, étant entendu que la Parie qui communique de elles informations à
une Sociéié Alliliée se porie garanie envers l'autre Panie du respect de l'obligation de
confidentialité, ou

-_ aux banques el organismes financiers dans le cadre du financement des Travaux Pélroliers.
sous réserve que ces banques el organismes s'engagent à les tenir confidentielles.

Le
+

asc

2eme CHNMUN QU [ à

ui péut &

= dicis IUUIAISSEUTS, entrepreneurs el
Lliuécres ue services intervenant ans le cadre du Contrat, à condition loutelois qu'une telle
communication soi nécessaire pour la réalisation des Travaux Pétroliers el que lesdits liers
s'engagent à les tenir confidentielles.

Les entitès composant le Contracteur peuvent également communiquer des informations à des
liers en vue d'une cession d'intérèls pour aulant que ces liers souscriveni Un engagement de
confidentialité dont copie sera communiquée au Congo.

Article 15 - Cessions

Toule Cession de lou! ou panie de la Zone de Permis par l'une des entités composant le Contracteur sera
soumise à l'aporobation préalaote du Congo dans les conditions fixées à la Convention.

Article 16 - Entrée en Vioueur - Durée - Modifications :

Le Contrat entrera en vigueur le jour de la promulgation de la loi poriant approbalion de l'Avenant
n° 8 à la Converiion el aporobation 6u présent Contrat.

Le Conirat resiara en vigueur jusqu'à l'expiration des Permis Sur.la Zone de Permis.

Les lermes c£ ce Coniral ne pourront êire modifiés -Gue per l'accord unanime de loutes les
Pañies eu Contrat même si la modilicalion envisagéé concerne QE droits el obligations de l'une
seulement cles entlès constituant le Contracteur. S

Article 17 - Force majeure sé F

D171

i7:2

où à un ces de force 2 mejeure: c'est-é-dire à un événemen imprévisible, irrésistiole et indépendant
de la voionté de la Panie-qui l'invoaue.

ire à le

Lorsqu'une Panie considère qu'elle se lrouve empêchée de remplir l'une quelconque de ses
obligations en raison d'un ces de force majeure. elle doit le notilier sans délai à l'autre Partie en
spécifiant les éléments de nature à établir la force majeure, el prendre, en accord avec l'autre
Pañie. loules les disposilions utiles et nécessaires pour permelire la reprise normale de l'exécution:
des obligations alleclées dès la cessation de l'événement constituant le cas de force majeure.

Les obligations autres que celles alleciées par la lorce majeure devront conlinuer à être remplies
mn

1071

Arucle 18 - Droit aoplicable et Règlement des Litiges

18.1 Le Contrat sera régi par le droit congolais.

18.2 Tous différends découlant du Contrat seront lranchés déiinitivement conlormément à la
“Convention pour le règlement des différends relalifs aux investissements entre Elats et
ressonissanis d'autres Elats” du 18 mars 1965, par un collège arbitral composé de lrois arbitres
nommés coniormément aux dispositions de celle Convention. Le siège de l'arbitrage sera Paris,
France. La sentence arbit:ale sera délinitive el sera exéculoire par lout tribunal compétent.

Article 19 - Divers

Tous les avis el autres communicalions prévus au Contrat seront donnés par écril, soit :

Ed par remise au reorésentant ce la Partie au Comité de Gestion,
(ii) par courrier recommandé avec demande d'avis de réception,
qüi) par léiex, lélécopieur ou lélégramme, adressé à la Pañie qui doit ëlre notiñée à l'adresse

appropriée indiquée ci-cessous :

a) Pour le Conco Minisière des Hydrocarbures
BP 2120 BRAZZAVILLE
Réoublioue du Conoo
Tél: l

5547KG
: (242) 82.62.45

b) Pour le Contracteur Eli Congo AGIP Recherches Congo
EP 405 BRAZZAVILLE
République du Congo s g Ep
Télex : 5268KG Télex: 5370 KG AGIP  RECK.
Fax : (242) 83 24 22 Fax: (242) 333755

“fait en trois (3) exemplaires,
A Paris, le Al pelle 144$

Le Congo Elf Congo

Per Monsieur Benoit KOUKESENE. “Par Monsieur Pierre OFFANT

Ministre des Hydrocaroures DirecieS Fe
_CH—
ET

Agip Recherches Congo

Par Monsieur € PAS xAT

Î Ce)

P cAvauwA
